DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2022 regarding the priority of the claims 1 and 20 have been fully considered but they are not persuasive. Claims 1 and 20 were indicated as ineligible for claiming priority of GB 1419178.7 because that application provided no disclosure of using a force sensor to determine whether a PFM is being exercised correctly. In response, applicant has cited two separate sections in pg 6 – 7 of their Remarks which identifies that health professionals have issues determining if a subject is exercising their PFM correctly because they cannot be visually observed and, several pages down, that a force sensor may be used to determine a compressive force to determine an initiation of PFM. Applicant appears to be suggesting that, merely because they identified an issue in the art and they mentioned a form of measurement, that the form of measurement is a solution to the identified problem. However, there is no evidence that Applicant specifically identified that force sensors were used in the specific evaluation of PFM exercise correctness.
Applicant’s arguments, see pg 8, filed 10/07/2022, with respect to claim of priority for claim 12 have been fully considered and are persuasive.  Claim 12 has the effective priority of the filling date of GB 1419178.7.
Applicant's arguments filed 10/07/2022 with respect to the USC 112(a) rejections of claims 1 – 3, 6 – 11, and 20 have been fully considered but they are not persuasive. On pg 10 of their Remarks, Applicant asserts that their specification is similar to GB 1419178.7 and have adequate written description for the claims for similar reasons as they can claim priority from GB 1419178.7. Examiner respectfully disagrees. In two separate section of their cited specification, Applicant identifies that health professionals have issues determining if a subject is exercising their PFM correctly because they cannot be visually observed and, several pages down, that a force sensor may be used to determine a compressive force to determine an initiation of PFM. Applicant appears to be suggesting that, merely because they identified an issue in the art and they mentioned a form of measurement, that the form of measurement is a solution to the identified problem. However, Applicant provides insufficient explanation in their specification about the algorithms or steps/procedures they used to determine correctness from force measurements (MPEP 2161.01, I., para 6) and there is no evidence that Applicant specifically identified that force sensors were used in the specific evaluation of PFM exercise correctness.  
Applicant’s arguments, see pg 10, filed 10/07/2022, with respect to the USC 112(a) rejections of claims 12 - 19 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 12 - 19 have been withdrawn. 
Applicant’s arguments, see pg 10, filed 10/07/2022, with respect to the USC 112(b) rejections of claims 14 and 20 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 14 and 20 have been withdrawn. 
Applicant’s arguments, see pg 10, filed 10/07/2022, with respect to the objections of claims 14 and 17 have been fully considered and are persuasive.  The objections of claims 14 and 17 have been withdrawn.
Applicant's arguments filed 10/07/2022 with respect to USC 102 rejections of claims 1, 12, 20, and 2 have been fully considered but they are not persuasive. On pg 11 of their Remarks, Applicant argues that Iglesias does not anticipate claim 1 because the relationship between the analysis of correctness of the Kegel exercise is speculative. Examiner respectfully disagrees. Iglesias discloses at [0014] that pressure sensors can be used to measure and display the force of vaginal muscle contractions. Then, [0037] mentions the device is configured to measure the maximum pressure reached when evaluating the proper performance of Kegel exercises. In this manner, Iglesias is not merely “speculative” about the connection between evaluating the correctness of an exercise and force measurements.
On pg 12 of their Remarks, Applicant asserts Iglesias does not anticipate claim 12 because its accelerometers are not “defined” relative to the housing such that the first accelerometer and second accelerometer data are generated based on movement of the probe device relative to the first axis such that the first and second accelerometer data are utilized to determine whether the probe device has moved. Examiner respectfully disagrees. Iglesias discloses a probe (300/500) comprising a plurality of accelerometers which are disposed on a flexible strip (300) in an initial form, the flexible strip extending along a longitudinal axis of a housing (300/500) [0040 – 0042] (Fig 3). These accelerometers generate first and second accelerometer data from an initial training mode through a Kegel measurement phase, which is also an indication of how the flexible strip of the probe moves [0048 – 0049]. In this manner, a determination of how the flexible strip part of the probe moves can be determined from the first training mode through the Kegel measurement mode.
On pg 13 of their Remarks, Applicant asserts that Iglesias does not anticipate claim 20 because it fails to disclose the claimed utilizing a shape of the probe device to align it with the longitudinal axis of the vaginal canal. Examiner respectfully disagrees. The shape of the probe is displayed on a display to help a user align the probe device with the longitudinal axis of a vaginal canal [0047]. The original intent behind the design of the shape of the physical probe is irrelevant.
On pg 14 of their Remarks, Applicant asserts that Iglesias does not anticipate claim 20 because the analysis of correctness of the Kegel exercise is not necessarily based on force data. Examiner respectfully disagrees. Iglesias discloses at [0014] that pressure sensors can be used to measure and display the force of vaginal muscle contractions. Then, [0037] mentions the device is configured to measure the maximum pressure reached when evaluating the proper performance of Kegel exercises. In this manner, Iglesias is not merely “speculative” about the connection between evaluating the correctness of an exercise and force measurements.
On pg 14 of their Remarks, Applicant asserts Iglesias does not anticipate claim 2 because it is not configured to “maintain its orientation relative to the longitudinal axis of the vaginal canal” Examiner respectfully disagrees. Iglesias’s probe device is configured to be inserted into the vaginal canal with its longitudinal axis relatively coaxial with the longitudinal axis of the vaginal canal such that the accelerometers disposed along the device’s longitudinal axis are configured to measure the movement of the vaginal canal during a Kegel exercise when the vaginal canal causes a corresponding movement of the probe device [0047 – 0048, 0051].
Applicant's arguments filed 10/07/2022 with respect to USC 103 rejections of claim 3 have been fully considered but they are not persuasive. On pg 15 of their Remarks, Applicant asserts that Iglesias’s housing would not be modified to be asymmetrical across a central lateral axis, because it is directed to being symmetrical across a central lateral axis because it is “designed with manufacturability as a key consideration) (Iglesias, [0044]). Examiner respectfully disagrees. Iglesias does not mention the housing has to be symmetrical when it talks about manufacturability. Although Iglesias states one preferred shape of the housing is cylindrical, this does not inherently mean other shapes are prohibitive to manufacturability.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. GB 1419178.7, PCT/GB201505323, and 15522660 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications also fail to provide adequate support for claims 1 and 20, because their disclosures are devoid of the claimed generation of determining and outputting an indication of whether the PFM is being exercised correctly using force data. At best, the disclosures of the prior filed applications provide support of using force data to determine initiation of a significant PFM movement.
Therefore, the earliest effective priority for claims 1 – 11 and 20 is the filing date of the instant application, 06/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 –3, 6 – 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 20, Applicant’s specification fails to provide adequate written description for the claimed generation of determining and outputting an indication of whether the PFM is being exercised correctly using force data. At best, the disclosures of the prior filed
applications provide support of using force data to determine initiation of a significant PFM
movement. Applicant provides insufficient explanation in their specification about the algorithms or steps/procedures they used to determine correctness from force measurements (MPEP 2161.01, I., para 6).
Claims 2 – 3 and 6 – 11 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 8 – 13, and 16 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160346610 A1 to Iglesias, et al. (cited in previous Office Action, hereinafter Iglesias).
Regarding claim 1, Iglesias anticipates a pelvic floor muscle (PFM) training system [0009] comprising:
a vaginal probe device (110) [abstract, 0037] (Fig 1) comprising:
a housing (outer silicone shell) configured to be located within the vaginal canal of a subject [0037, 0042] (Fig 5), and
a force sensor (pressure sensor) located within the housing and configured to detect a compressive force (pressure) acting on the probe device and to generate force data based on the detected compressive force ([0014, 0040, 0042], pressure sensors can be included within the housing on flex-strip circuit 300/520, where the electronics of the probe are) (Fig 3); and
a processor (in a smart device or phone user interface device (150) configured to run applications) configured to communicate with the probe device (via external electronics box 130) [0037, 0047 - 0048] (Fig 1), the processor further being configured to:
receive the force data (via electronics box 130) generated by the force sensor [0037, 0040] (Fig 1), and
utilize the force data to determine whether the PFM is being exercised correctly ([0008, 0014, 0037, 0048, 0053 - 0054], smart device is configurable to use force pressure data to evaluate the muscle strength of the PFM to determine if they are being exercised correctly and provide feedback on how well they are performing the exercise).

Regarding claim 2, Iglesias anticipates the system of claim 1, wherein the probe device is configured to maintain its orientation relative to the longitudinal axis of the vaginal canal such that a movement of the vaginal canal causes a corresponding movement of the probe device ([0047 – 0048, 0051], probe device is configured to be inserted into the vaginal canal with its longitudinal axis relatively coaxial with the longitudinal axis of the vaginal canal such that the accelerometers disposed along the device’s longitudinal axis are configured to measure the movement of the vaginal canal during a Kegel exercise when the vaginal canal causes a corresponding movement of the probe device) (Fig 14).

Regarding claim 8, Iglesias anticipates the system of claim 1, wherein the processor is configured to generate an output through at least one of a user interface/display device [0012, 0048] (Fig 10), a haptic feedback device, or an audio output device.

Regarding claim 9, Iglesias anticipates the system of claim 1, wherein the processor (in a smart device or phone user interface device (150) configured to run applications) is provided in an external device [0037, 0047 - 0048] (Fig 1).

Regarding claim 10, Iglesias anticipates the system of claim 1, further comprising:
an accelerometer (330) located within the housing (outer shell) (on flexible strip 300/520) and configured to generate accelerometer data to determine a movement of the probe device [0040, 0042, 0048] (Fig 3).

Regarding claim 11, Iglesias anticipates the system of claim 1, wherein the probe device further comprises:
one or more protrusions (cable 120) [0037] (Fig 3), the one or more protrusions configured to protrude from the housing (of vaginal device 110) and be located outside the vaginal canal (of patient 100) while the housing is located within the vaginal canal ([0037], as can be seen in Fig 1, cable 120 protrudes from the housing of vaginal device 110 outside of patient 100 to connect the vaginal device to external electronics box 130).

Regarding claim 12, Iglesias anticipates a pelvic floor muscle (PFM) training system [0009] comprising:
a vaginal probe device (110) [abstract, 0037] (Fig 1) comprising:
a housing (outer silicone shell) configured to be located within the vaginal canal of a subject [0037, 0042] (Fig 5), and
an accelerometer (330) located within the housing (on flexible strip 300/520) [0040, 0042, 0048] (Fig 3), the accelerometer comprising a first axis parallel to a longitudinal axis of the housing and configured to generate first accelerometer data and second accelerometer data based on movement of the probe device relative to the first axis ([0040, 0047 – 0048], device comprises six MEMS accelerometers disposed parallel to the longitudinal axis of the housing of the vaginal probe to give feedback on the longitudinal axis of the housing during a first orienting stage and a second, subsequent Kegel measuring stage); and
a processor (in a smart device or phone user interface device (150) configured to run applications) configured to communicate with the probe device (via external electronics box 130) [0037, 0047 - 0048] (Fig 1), the processor further being configured to:
receive the first accelerometer data and the second accelerometer data (via electronics box 130) generated by the accelerometer [0037, 0040] (Fig 1), and
utilize the first accelerometer data and the second accelerometer data to determine whether the probe device has moved ([0039 – 0040], after the initial, mandatory first orienting stage, the second, subsequent Kegel measuring stage is used to determine if and how the probe device has moved in order to convey various parameters to the interface device (250) such as the direction and duration of movement during a Kegel exercise).

Regarding claim 13, Iglesias anticipates the system of claim 12, wherein the processor is further configured to:
	utilize the first accelerometer data to determine a first orientation of the probe device [0047] (Fig 9),
utilize the second accelerometer data to determine a second orientation of the probe device [0048] (Fig 10), and
determine a change in an orientation of the probe device based on a comparison of the first orientation and the second orientation ([0047 – 0048], the kp score is determined by comparing how far a current position is anteriorly from the “twelve o’clock” position established in the alignment mode) (Fig 10).

Regarding claim 16, Iglesias anticipates the system of claim 12, wherein the probe device further comprises:
one or more protrusions (cable 120) [0037] (Fig 3), the one or more protrusions configured to protrude from the housing (of vaginal device 110) and be located outside the vaginal canal (of patient 100) while the housing is located within the vaginal canal ([0037], as can be seen in Fig 1, cable 120 protrudes from the housing of vaginal device 110 outside of patient 100 to connect the vaginal device to external electronics box 130).

Regarding claim 17, Iglesias anticipates the system of claim 16, wherein a protrusion of the one or more protrusions comprises wiring (cable 120) [0037] (Fig 1).

Regarding claim 18, Iglesias anticipates the system of claim 12, further comprising:
A force sensor (pressure sensor) located within the housing (outer silicon shell) and configured to detect a compressive force (pressure) acting on the probe device ([0014, 0040, 0042], pressure sensors can be included within the housing on flex-strip circuit 300/520, where the electronics of the probe are) (Fig 3).

Regarding claim 19, Iglesias anticipates the system of claim 12, wherein the processor is configured to generate an output through at least one of a user interface/display device [0012, 0048] (Fig 10), a haptic feedback device, or an audio output device.

Regarding claim 20, Iglesias anticipates a method for training a pelvic floor muscle (PFM) [0009], the method comprising:
Inserting a vaginal probe device within the vaginal canal of the subject [0009, 0051] (Fig 14), the probe device comprising a housing (outer silicone shell) configured to be located within the vaginal canal of a subject and a force sensor (pressure sensor) located within the housing and configured to detect a compressive force acting on the probe device and to generate force data based on the detected compressive force ([0014, 0037, 0040, 0042], pressure sensors can be included within the housing on flex-strip circuit 300/520, where the electronics of the probe are) (Fig 5);
utilizing a shape of the probe device to align the probe device with the longitudinal axis of the vaginal canal ([0047], a shape of the probe is displayed on a display to help a user align the probe device with the longitudinal axis of a vaginal canal) (Fig 9);
receiving the force data (by a smart device or phone user interface device (150) configured to run applications via electronics box 130) generated by the force sensor [0037, 0040] (Fig 1);
determining whether the PFM is being exercised correctly based on the force data ([0008, 0014, 0037, 0053 - 0054], smart device is configurable to use force pressure data to evaluate the muscle strength of the PFM to determine if they are being exercised correctly and provide feedback on how well they are performing the exercise); and
generating an output indicating whether the PFM is being exercised correctly based on the determination [0014, 0048] (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesias in view of US 20130144191 A1 to Egorov, et al. (cited in previous Office Action, hereinafter Egorov).
Regarding claim 3, Iglesias teaches the limitations of claim 1, however Iglesias does not teach the housing is asymmetrical across a central lateral axis of the housing.
Egorov teaches a housing is asymmetrical across a central lateral axis of the housing [0050] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the housing is asymmetrical across a central lateral axis of the housing, because doing so would help capture a dynamic tactile response within the vagina, as recognized by Egorov [0050].

Regarding claim 15, Iglesias teaches the limitations of claim 12, however Iglesias does not teach the vaginal prove device is asymmetrical across a central lateral axis of the housing.
Egorov teaches a vaginal probe device is asymmetrical across a central lateral axis of the housing [0050] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the vaginal prove device is asymmetrical across a central lateral axis of the housing, because doing so would help capture a dynamic tactile response within the vagina, as recognized by Egorov [0050].

Claim(s) 6 – 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesias in view of FR 3072272 A1 to Guay (cited in previous Office Action).
Regarding claim 6, Iglesias teaches the limitations of claim 1, however Iglesias does not teach the housing comprises an ovoid shape portion having a nose portion.
Guay teaches a housing (body 2) comprises an ovoid shape portion having a nose portion [pg 6, last paragraph of the English translation] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the housing comprises an ovoid shape portion having a nose portion, because doing so would help make insertion easier and improve comfort during use, as recognized by Guay [pg 6, last paragraph of the English translation].

Regarding claim 7, Iglesias in view of Guay teach the limitations of claim 6, however Iglesias does not teach the housing comprises an ovoid shape portion having a tail portion.
Guay teaches a housing (body 2) comprises an ovoid shape portion having a tail portion [pg 6, last paragraph of the English translation] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the housing comprises an ovoid shape portion having a tail portion, because doing so would help make insertion easier and improve comfort during use, as recognized by Guay [pg 6, last paragraph of the English translation].

Regarding claim 22, Iglesias teaches the limitations of claim 12, however Iglesias does not teach the housing comprises an ovoid shape portion that is injection-molded.
Guay teaches a housing comprises an ovoid shape portion that is injection-molded ([pg 6, last paragraph of the English translation], although Guay does not explicitly state the housing is injection – molded, there is no evidence that the process of forming the ovoid shape of the housing causes a significant difference from other ovoid housings that may be formed by different means. Patentability of a product – by – process limitation is evaluated based on the finished product, not on the method it was produced (MPEP 2113, I.)) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the housing comprises an ovoid shape portion that is injection-molded, because doing so would help make insertion easier and improve comfort during use, as recognized by Guay [pg 6, last paragraph of the English translation].

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iglesias in view of JP 2010536449 A to Flaction, et al. (cited in previous Office Action, hereinafter Flaction).
Regarding claim 14, Iglesias teaches the system of claim 12, however Iglesias does not teach the accelerometer comprises a second axis defined relative to the housing and perpendicular to the first axis, and
wherein the accelerometer is further configured to generate the first acceleration data and the second acceleration data based on movement of the probe device relative to the second axis.
Flaction teaches an accelerometer (three-axis accelerometer) comprises a second axis (of a three-axis accelerometer) defined relative to a housing and perpendicular to a first axis ([pg 5, para 1], three-axis accelerometers rely on the Cartesian coordinate system, which has three axes which are all perpendicular to each other), and
wherein the accelerometer is further configured to generate first acceleration data and second acceleration data based on movement of a probe device relative to the second axis ([pg 5, para 1], accelerometer is configured to provide a series of acceleration measurements along the three axes).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Iglesias to have the accelerometer comprises a second axis defined relative to the housing and perpendicular to the first axis, and
wherein the accelerometer is further configured to generate the first acceleration data and the second acceleration data based on movement of the probe device relative to the second axis, because doing so would help reduce the need to precisely align the measurement axis with the preferred acceleration direction, as recognized by Flaction [pg 5, para 1].

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iglesias in view of WO 2012024034 A1 to Schent, et al. (mentioned as pertinent in previous Office Action, hereinafter Schent).
Regarding claim 21, Iglesias teaches the limitations of claim 12, however Iglesias does not teach the processor is provided in the housing, and
wherein the processor is configured to wirelessly communicate with an external device.
Schent teaches a processor (34) is provided in a housing (1) [0060] (Fig 4A), and
wherein the processor is configured to wirelessly communicate with an external device [0060].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schent to have the processor is provided in the housing, and
wherein the processor is configured to wirelessly communicate with an external device, because doing so would enable the device to accept external commands and help tune software performance, as recognized by Schent [0060].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791